                                                                                             E-FILED
                                                            Tuesday, 03 December, 2019 02:15:43 PM
                                                                        Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION
____________________________________________________________________________

CAROL KRETZER,                                  )
                                                )
                    Plaintiff,                  )
      v.                                        )      Case No. 19-2153
                                                )
DECATUR PUBLIC SCHOOL                           )
DISTRICT #61,                                   )
                                                )
                    Defendant.                  )

                                         ORDER

      On November 12, 2019, Magistrate Judge Eric I. Long filed a Report and

Recommendation (#3) in the above cause. Judge Long recommended that Plaintiff’s

case be dismissed for failure to serve summons pursuant to Federal Rule of Civil

Procedure 4(m) and for failure to comply with the Court’s Order to Show Cause (#2).

Plaintiff has not filed an objection, and the time for doing so has passed. Following this

court’s de novo review of Judge Long’s Report and Recommendation, this court agrees

with Judge Long’s recommendation.

      IT IS THEREFORE ORDERED THAT:

      (1) The Report and Recommendation (#3) is accepted by this court.

      (2) Plaintiff’s case is DISMISSED.

      (3) This case is terminated.

                       ENTERED this 3rd day of December, 2019.

                                  s/COLIN S. BRUCE
                                 U.S. DISTRICT JUDGE
